DETAILED ACTION
	In Response to Restriction filed on 10/25/2022, claims 1-40 are pending. Claims 19-40 are withdrawn based on the restriction requirement. Claims 1-18 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-18, drawn to a laser sintering device
Group II, claims 19-33, drawn to a method of making a three-dimensional object
Group III, claims 34-40, drawn to a three-dimensional object
Applicant's election with traverse of Group I in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden  on the examiner to search and examine all of the pending claims at the same time.  This is not found persuasive because the groups lack of unity of invention. Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. See MPEP 1850 (II). In this case, the shared common features between Group I and II is sintering power and between Group I and III is porosity of a product made from powder. Therefore, a unity of invention is present a priori as features of claim 1 are common to both three groups. However, there is lack of unity a posteriori, since these technical features are not a technical feature that defines a contribution over the prior art as cited in the Restriction Office Action. The Applicant fails distinctly and specifically point out the supposed errors in the restriction requirement between the cited art and the features of claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on10/25/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
Claim 1 recites “device comprises a mechanism which allows for porosity control” is interpreted as any pressure related mechanism to allow for porosity control during production as recited in [0025] of instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2019/0217387 (“Pan et al” hereinafter Pan).
Regarding Claim 1, Pan teaches a laser sintering device (Figure 1A, additive manufacturing system 100) for producing parts comprised of powder materials ([0002]), wherein said device comprises a mechanism which allows for porosity control during production of parts made with said materials (Figure 1A and Figure 1C, press 104 mechanically pressing the particles 108 [0022]).  
Regarding Claim 2, Pan teaches the device as recited in claim 1, wherein said materials are selected from the group consisting of metals, ceramics, vitreous materials, polymeric materials and combinations thereof.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 3, Pan teaches the device as recited in claim 1, wherein said materials are selected from the group consisting of polyolefins, polyvinyl chloride, polytetrafluoroethylene, ultra-high molecular weight polyethylene and combinations thereof.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 4, Pan teaches the device as recited in claim 1, wherein the powder material comprises ultra-high molecular weight polyethylene.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 5, Pan teaches the device as recited in claim 1, wherein said device includes a movable closing cap which works as a bulkhead (Figure 1C, press 104 mechanically pressing the particles 108 [0022]).  
Regarding Claim 6, Pan teaches the device as recited in claim 5, wherein said bulkhead is comprised of a mechanically resistant material able to bear pressure (Figure 1C, press 104 mechanically pressing the particles 108 [0022] which implied it should have ability to bear pressure).  
Regarding Claim 7, Pan teaches the device as recited in claim 5, wherein said bulkhead is transparent to a laser beam ([0022], the press 104 comprises an optically transparent material which permits transmission of the laser 106 through the press 104 to provide thermal energy for sintering during pressing).  
Regarding Claim 8, Pan teaches the device as recited in claim 1, wherein said mechanism applies pressure during laser sintering ([0022], the press 104 comprises an optically transparent material which permits transmission of the laser 106 through the press 104 to provide thermal energy for sintering during pressing and [0043]).  
Regarding Claim 9, Pan teaches the device as recited in claim 8, wherein the pressure is from about 0 to 300 MPa ([0025], from about 2 kilopascals up to about 2.5 megapascals).  
Regarding Claim 12, Pan teaches the device as recited in claim 5, wherein said bulkhead is comprised of a material transparent to a laser beam([0022], the press 104 comprises an optically transparent material which permits transmission of the laser 106 through the press 104 to provide thermal energy for sintering during pressing).  
Regarding Claim 14, Pan teaches the device as recited in claim 4, wherein parts made of ultra-high molecular weight polyethylene have a porosity index of from about 0 to 1.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 15, Pan teaches the device as recited in claim 14, wherein parts made of ultra-high molecular weight polyethylene have a porosity index of from about 0.3 to 1.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 16, Pan teaches the device as recited in claim 15, wherein parts made of ultra-high molecular weight polyethylene have a porosity index of from about 0.6 to 1.  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 17, Pan teaches the device as recited in claim 5, wherein the bulkhead comprises an insulating material containing an isotropic heating conductor ([0022], press comprises an optically transparent glass and glass is insulating material and an isotropic heating conductor).  
Regarding Clam 18, Pan teaches the device as recited in claim 17, wherein said insulating material is an epoxy resin ([0044], the surface of the optically transparent press comprises a glass with a coating (e.g. Teflon)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0217387 (“Pan et al” hereinafter Pan) as applied to claim 9 above, and further in view of US2017/0173696 (Sheinman).
Regarding Claim 10, Pan teaches the device as recited in claim 9, but fails to teach wherein the pressure is from about 5 to 80 MPa.  
However, Sheinman teaches a method and apparatus for 3D printing by selective sintering (Title, Abstract), and further teaches a die compacting station used for compacting per layer of powder material [0009], and that the die compacting station is operable to apply up to 100 MPa of pressure on the layer [0011]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
Furthermore, one of ordinary skill in the art would find it obvious to select an appropriate pressure based on the type of material being used and the desired compaction levels; Sheinman teaches that applying heat can reduce the required compaction pressure in order to achieve a state of permanent deformation [0067], and that the mechanical strength of the object is improved by compaction [0067]. The compaction also promotes bonding during sintering, increases thermal conductivity of the powder layer which allows for more uniform sintering, and improves bonding between layers and prevents layer separation that may occur after sintering [0067]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include the teachings of Sheinman and arrive at the claimed pressure of 5 to 80 MPA, in order to improve the mechanical strength, promote bonding during sintering, improve thermal conductivity for more uniform sintering, and improve layer bonding.
Regarding Claim 11, Pan teaches the device as recited in claim 10, but fails to teach wherein the pressure is from about 5 to 30 MPa.  
However, Sheinman teaches a die compacting station used for compacting per layer of powder material [0009], and that the die compacting station is operable to apply up to 100 MPa of pressure on the layer [0011]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
Furthermore, one of ordinary skill in the art would find it obvious to select an appropriate pressure based on the type of material being used and the desired compaction levels; Sheinman teaches that applying heat can reduce the required compaction pressure in order to achieve a state of permanent deformation [0067], and that the mechanical strength of the object is improved by compaction [0067]. The compaction also promotes bonding during sintering, increases thermal conductivity of the powder layer which allows for more uniform sintering, and improves bonding between layers and prevents layer separation that may occur after sintering [0067]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to include the teachings of Sheinman and arrive at the claimed pressure of 5 to 30 MPA for the same reason set forward in claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US2019/0217387 (“Pan et al” hereinafter Pan) as applied to claim 5 above, and further in view of US2018/0286940(“Peng et al” hereinafter Peng).
Regarding Claim 13, Pan teaches the device as recited in claim 5, but fails to teach the bulkhead is comprised of a material selected from the group consisting of germanium, zinc selenite and gallium arsenide.  
However, Peng teaches the bulkhead is comprised of a material selected from the group consisting of germanium ([0013], other suitable types of substrates includes silicon germanium, germanium, gallium arsenide), zinc selenite and gallium arsenide.  
Pan and Peng are considered to be analogous to the claimed invention because both are in the same field of three-dimensional printing process with selective laser sintering method. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the bulkhead as taught by Pan to incorporated a bulkhead comprises of germanium material because the result of the substitution would have been similar and predictable. See MPEP 2143(I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2016/0158962 (Figure 3A and 4A)
CN104785780B (Figure 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744